Federated International Equity Fund Class A Shares Class B Shares Class C Shares (A portfolio of Federated International Series, Inc.) Supplement to Prospectus dated January 31, 2009 1. A Special Meeting of shareholders of Federated International Equity Fund (“International Equity Fund”)will be held at 4000 Ericsson Drive, Warrendale, Pennsylvania 15086-7561, at 2:00 p.m. (Eastern time)on November 3, 2009.At this meeting, shareholders will be asked to vote on the following matter: To approve or disapprove a proposed Agreement and Plan of Reorganization (the “Reorganization”) pursuant to which Federated International Leaders Fund (formerly, Federated International Value Fund) (“International Leaders Fund”), a portfolio of Federated World Investment Series, Inc., would acquire the assets of International
